 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                              Plaintiff,              ORDER APPROVING POLICE
                  v.                                    SURVEY INVOICE
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         The court hereby APPROVES the Seattle Monitoring Team’s invoice for the

16   January 2019 Seattle Police Survey based on the representations of the Monitor that

17   Defendant City of Seattle has approved this invoice as a separate expense and outside the

18   //

19   //

20   //

21   //

22   //


     ORDER - 1
 1   overall Monitor budget and that Plaintiff United States of America has stated that it does

 2   not need to separately approve this expense.

 3          Dated this 13th day of May, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
